Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakurai et al., US PGPUB 2009/0315920 discloses a display control circuit comprises a predicting and selecting part for predicting whether abnormal noise is generated in the image to be displayed on the display panel, and selecting the achievable gray scale level data when it is predicted that no abnormal noise is generated while selecting the input image data when it is predicted that the abnormal noise is generated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        3/1/2021